*98OPINION OF THE COURT
Per Curiam.
Respondent, Richard P. Maracina, was admitted to the practice of law in New York by the Second Judicial Department as Richard Paul Maracina on December 16, 1969. At all times relevant herein, respondent has maintained an office for the practice of law within the First Judicial Department.
Respondent was suspended, pursuant to 22 NYCRR 603.4 (e) (1) (i), from the practice of law pending determination of this disciplinary proceeding on the ground of his failure to cooperate with the Departmental Disciplinary Committee (DDC). (Matter of Maracina, 146 AD2d 378.)
At the hearing on this matter, the evidence before the DDC showed that from 1986 through 1989, respondent has engaged in a pattern of neglect of legal matters and misappropriation of clients’ funds. The charges against him were divided into two major areas of misconduct, eight charges being neglect of legal matters and failing to refund clients’ moneys and six charges involving dishonesty in that he wrote checks for services received on accounts he knew were closed or had insufficient funds. There were two other charges alleging the keeping of an unearned retainer and misappropriation of a client’s funds.
In view of the serious nature of respondent’s misconduct involving multiple violations of disciplinary rules and his failure to contest the charges and the additional fact that he has previously received five letters of admonition, the DDC’s motion for an order disbarring respondent should be granted. (Matter of Bing, 128 AD2d 96.)
Accordingly, respondent should be disbarred and his name stricken from the roll of attorneys and counselors-at-law forthwith.
Kupferman, J. P., Carro, Milonas, Rosenberger and Smith, JJ., concur.
Respondent is disbarred and his name struck from the roll of attorneys and counselors-at-law in the State of New York, effective forthwith.